Dissenting Opinion by
Montgomery, J.:
From the joint research of the attorneys and the court, no precedent can be found for the application of the blockage rule in evaluating securities for personal property tax purposes. To me the reason is obvious. To do so would mean that factors not present, and therefore irrelevant, must be considered in making the evaluation. Those factors determine the effect the projected sale of the securities held by any one taxpayer might have on their value. Such effect might be depressionary or inflationary, depending on still other factors, viz., the manner of making the sale, the need of the holder to sell, the general condition of the security market at the particular moment of sale, the state of the general economy which in turn would be determined by still other factors, etc., ad infinitum.
In my opinion the only certainty in such a situation is the price at which the stock sold for on the exchange with which it is listed on the day it is to be evaluated for tax purposes. If it were not so the rule of uniformity so closely adhered to in tax assessment matters would be entirely ignored because the holder of one share — or 100 shares or 10,000 shares or 100,000 shares would be assessed on a different basis, at a different unit price. This error would be compounded each year as such assessments were remade, at which times each taxpayer could insist that his holding be considered on the basis of his individual holdings and as affected by other factors then existing. This would create an impossible situation and result in endless litigation.
In assessing the capital stock tax in Pennsylvania the actual value of each share is determined by a fixed formula. Blockage or a reduction in value because of *376the possibility of disposing of a large issue is apparently not recognized, although market value is recognized. Commonwealth v. Butler County National Bank, 376 Pa. 66, 101 A. 2d 699 (1954); Commonwealth v. Union Trust Company of Pittsburgh, 237 Pa. 353, 85 A. 461 (1912). In the former case the following statement of the lower court was repeated, “ ‘The securities were not sold on or before December 31, 1945; therefore, no federal income tax was payable on the appreciation. The taxing officers need give no consideration to speculations concerning hypothetical contingencies.’ ” The same statement is applicable to the present case. The Board need not give consideration to the speculative effect of the hypothetical contingency of a bulk sale of appellants’ holdings. See also Commonwealth v. Mellon National Bank and Trust Company, 420 Pa. 393, 217 A. 2d 391 (1966).
The best evidence of the value of a listed security is what it sells for on the open market on the day of the assessment. The opinion of “experts” under the circumstances would not only be the least reliable evidence but worthless for such purpose since they are based on pure speculation.
I would reverse the order of the lower court reducing this assessment by ten per cent of the price the stock sold for on the exchange and restore the assessment made by the Board at one hundred per cent of that price.
The taxpayers have expressed -their opinion that their holdings are worth only seventy per cent of that value. The lower court determined it was but ninety per cent of same. Where do we arrive, except in a maze of uncertainty, if we deviate from the long recognized rule of evaluating securities at the price they sell for on the open market at the fixed date?
I respectfully dissent.
Hannum, J., joins in this dissenting opinion.